Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered October 15, 1985, convicting him of robbery in the second degree (two counts), and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the trial court did not err in denying the defendant’s request that the prosecution turn over to him a Grand Jury synopsis sheet. We have reviewed the same and find that it was not an abbreviated summary of an interview with any of the People’s witnesses and did not constitute Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866; People v Davis, 87 AD2d 597). Further, since the synopsis sheet was the duplicative equivalent of material already turned over to the defendant, the prosecution violated no duty of disclosure by refusing to reveal its contents (see, People v Consolazio, 40 NY2d 446, 454).
In addition, the defendant was properly sentenced as a *913second violent felony offender, inasmuch as he conceded his status. We have reviewed the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Rubin, Kooper and Harwood, JJ., concur.